UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1246


WILLIAM GROSS,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:10-cv-02416-SAG)


Submitted:   July 19, 2013                 Decided:   July 31, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Andalman, ANDALMAN & FLYNN, P.C., Silver Spring,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Alex S. Gordon, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William   Gross   appeals    the   magistrate   judge’s    order

affirming the Commissioner’s decision to deny Gross supplemental

security income under the Social Security Act. *          We must uphold

the decision to deny benefits if the decision is supported by

substantial evidence and the correct law was applied.               See 42

U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005) (per curiam).         Having thoroughly reviewed the

parties’ briefs, the administrative record, and the materials

submitted in the joint appendix, we find no reversible error.

Accordingly, we affirm.     See Gross v. Astrue, No. 1:10-cv-02416-

SAG (D. Md. Dec. 28, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




     *
        The parties consented to the jurisdiction of the
magistrate judge in accordance with 28 U.S.C. § 636(c) (2006).



                                  2